FRIEDMAN, Judge,
concurring.
I agree with the result reached by the majority here; however, I write separately because I find the analysis used to reach that result both confusing and misleading.
Here, Claimant’s 1983 award for partial disability due to coal workers’ pneumoconio-sis stemmed from a referee’s finding that although Claimant was totally disabled from working in the mines, he could perform sedentary work in a dust free environment. Subsequently, a referee dismissed Claimant’s petition to modify his benefits from partial to total. Relying upon the testimony of two physicians, the referee concluded that Claimant had failed to meet his burden of proof because he could not show that his coal workers’ pneumoconiosis had progressed to the point that he was incapable of performing even sedentary work in a dust free environment. The Board affirmed on the same grounds.
On appeal, Claimant argued that the referee misapplied the law in requiring Claimant to prove an inability to perform sedentary work rather than requiring Employer to show the availability of such work for Claimant. In essence, Claimant contends that because his medical evidence established that he was incapable of performing his former job in the mines, he had satisfied his burden and was entitled to total disability unless Employer demonstrated the availability of light sedentary work which Claimant could perform. The majority disagreed with Claimant’s argument and in this I concur. Although Claimant’s analysis might be proper in a different context, the burden of proof for a claimant seeking to increase benefits from partial to total is somewhat different than that argued by Claimant.
In affirming the referee and Board, the majority relies on our Supreme Court’s recent decision in Dillon v. Workmen’s Compensation Appeal Board (Greenwich Collieries), 536 Pa. 490, 640 A.2d 386 (1994). I agree that Dillon controls the outcome here; however, I believe the majority’s analysis of Dillon and, hence, the resolution of this case under that analysis, is flawed.
According to the majority, “the Court in Dillon concluded that the claimant, as the party seeking the modification, must prove that he was unable to attain any work within his physical limitations which were caused by his work-related injury.” Based upon this interpretation, the majority then concludes that because “Claimant was unable to show work availability,” his petition was properly denied. (Majority op. at 905) The majority also notes that there was substantial evidence to support the referee’s finding that Claimant remained able to perform sedentary work within a dust free environment and, accordingly, affirmed. I have several problems with this analysis.
First, I disagree with the majority that Dillon requires a claimant seeking modifica*907tion to prove an inability to obtain suitable work. Rather, a claimant’s burden depends upon his basis for seeking modification. In DiUon, the Court held that in order to place defendants and claimants on equal footing, a worker’s compensation claimant seeking to convert partial disability payments to total disability benefits based on inability to find suitable work, need not prove a change in physical condition.1 Recognizing that for workmen’s compensation purposes, disability is synonymous with loss of earning power, the Court stated:
Inasmuch as both capacity to work and availability of work affect the extent of an injured employee’s disability (loss of earning power), it follows that disability, for compensation purposes, may change from partial to total or vice versa based on a change in one without a change in the other.
Dillon, 536 Pa. at —, 640 A.2d at 392.
Thus, the Court in Dillon held that, depending upon the basis for the petition, a claimant could show increased disability by demonstrating either a worsening of physical condition or a change in the availability of work or both. Accordingly, the Court in that case determined that Dillon was entitled to total disability where, although he showed no change in physical condition, he did show that he had searched for employment since his last injury but was unable to find any.
Moreover, even assuming that because of the basis for his petition, Claimant was required to demonstrate a change in job availability, I take exception to the majority’s assertion that Claimant failed in this burden because he was unable to show that work was available. In fact, I do not believe that a claimant ever has to prove that there is suitable work actually available to him; rather, to meet this burden, a claimant must demonstrate that he attempted to find work within his limitations but was unsuccessful.2
Here, it is unclear whether Claimant based his modification petition on a change in physical condition, an inability to find suitable work or some combination of the two. However, I do not believe that we need to make this determination because whatever the basis, Claimant has failed to meet the corresponding burden of proof. First, the medical evidence presented and accepted by the referee is sufficient to defeat any claim that Claimant’s medical condition has worsened. Second, the record is totally devoid of evidence indicating that Claimant ever sought sedentary work in a dust free environment, much less that Claimant attempted to locate such employment but without success. Based on this analysis, I would affirm the Board.

. If a claimant meets this burden, an employer would then have the opportunity to demonstrate that there is, in fact, work actually available to the claimant that is within the claimant's physical limitations.


. The Court reasoned that if employers could petition to reduce benefits when there has been no change in an employee’s physical status but work has become available, claimants must have right to increase benefits when their physical condition is unchanged but work is not available.